EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Roman Tsibulevskiy (Reg. No. 61827) on 07/29/2021. 
Claims 4 and 7 have been amended as follows:

[AltContent: rect]
4. (Currently Amended) A method for virtual machine scheduling, the method comprising at least the following steps: 
step 1. obtaining,  a non-uniform memory access (NUMA) topology information of a host machine, and monitoring performance events of a virtual machine by using a kernel performance monitoring unit (PMU); 
step 2.  implementing a greedy algorithm to obtain a scheduling decision;  
step 3.  scheduling, according to the scheduling decision, a virtual CPU (VCPU) and a memory of the virtual machine; and 
step 4. after the scheduling of the virtual machine is complete, redirecting to step 1 to continue performing performance monitoring of the virtual machine;

inputting the NUMA topology information of the host machine and the performance events of the virtual machine; 
determining whether the virtual machine is an I/O-intensive virtual machine; 
determining an NUMA node to which the virtual machine shall be scheduled; and [AltContent: rect]returning the scheduling decision; and
wherein the step 1 comprises at least the following steps: 
real-time monitoring the performance events of the virtual machine, by using a virtual machine monitor (VMM);
real-time monitoring performance events of an operating system, by using the PMU of an operating system kernel; and 
obtaining a topology structure of a NUMA architecture of the host machine;
 wherein the performance events of the virtual machine comprise a CPU usage, a memory usage, and an I/O usage of the virtual machine, and the performance events of the operating system comprise a cache loss ratio of the operating system and cycles per second of executing instructions by the virtual machine.  
[AltContent: rect] 	7. (Cancelled)


REASONS FOR ALLOWANCE
	
Claims 4, 6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claim 4 above.  

The features as recited in independent claim 4: “ inputting the NUMA topology information of the host machine and the performance events of the virtual machine; 
determining whether the virtual machine is an I/O-intensive virtual machine; determining an NUMA node to which the virtual machine shall be scheduled; and returning the scheduling decision; wherein the step 1 comprises at least the following steps: 
real-time monitoring the performance events of the virtual machine, by using a virtual machine monitor (VMM); real-time monitoring performance events of an operating system, by using the PMU of an operating system kernel; and obtaining a topology structure of a NUMA architecture of the host machine; wherein the performance events of the virtual machine comprise a CPU usage, a memory usage, and an I/O usage of the virtual machine, and the performance events of the operating system comprise a cache loss ratio of the operating system and cycles per second of executing instructions by the virtual machine”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Dependent claims 6, 8, and 9 are allowed as they depend upon the allowable independent claim. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 


The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199